REVISED INTERIM ORDER
Due to a clerical error at the Supreme Court that caused complainant’s counsel to receive untimely notice of the five-judge commission’s order dated December 18, 1998, the commission hereby orders that the complainant’s attorney file his requested attorney fees and accompanying affidavit in accordance with DR 2-106 no later than January 21, 1999. The attorney fees are to be itemized by date, time, and service performed with the hourly rate charged, and the affidavit of the complainant’s attorney shall address each of the items stated in DR 2 — 106(B). On or before January 28, 1999, the respondent may file a response 'to the complainant’s affidavit. The complainant’s affidavit and the respondent’s reply shall be filed in the manner set forth in the Supreme Court’s order of November 16,1998 with a copy served on opposing counsel or the opposing party if not represented by counsel.
The five-judge commission will determine the reasonableness and necessity of the attorney’s fees and deposition costs requested by complainant based on the pleadings before the commission at that time. Thereafter, the final order of the five-judge commission shall issue pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio.
*1467Date: January 19,1999
BY ORDER OF THE COMMISSION.
Richard A. Dove Secretary of the Commission